Exhibit 1.2 CONSOLIDATED FINANCIAL STATEMENTS Report of Independent Registered Accounting Firm on Internal Control To the Shareholders and Board of Directors of Nordion Inc. We have audited Nordion Inc.’s internal control over financial reporting as of October 31, 2011, based on criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (the COSO criteria).Nordion Inc.’s management is responsible for maintaining effective internal control over financial reporting, and for its assessment of the effectiveness of internal control over financial reporting included in the accompanying Management’s annual report on internal control over financial reporting. Our responsibility is to express an opinion on the Company’s internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, testing and evaluating the design and operating effectiveness of internal control based on the assessed risk, and performing such other procedures as we considered necessary in the circumstances. We believe that our audit provides a reasonable basis for our opinion. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. A material weakness is a deficiency, or combination of deficiencies, in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of the company’s annual or interim financial statements will not be prevented or detected on a timely basis. The following material weakness has been identified and included in management’s assessment. Nordion Inc.did not maintain effective internal control over financial reporting in the accounting for income taxes principally related to historical transactions and tax positions.Specifically, management did not complete a process of evaluating the accounting and reporting of its income tax accounts based on the complex transactions principally arising from prior years. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated statements of financial position of Nordion Inc. as of October 31, 2011 and 2010 and the related consolidated statements of operations, shareholders’ equity, comprehensive income (loss) and cash flows for each of the three years in the period ended October 31, 2011. This material weakness was considered in determining the nature, timing and extent of audit tests applied in our audit of the 2011 financial statements and this report does not affect our report dated December 13, 2011, which expressed an unqualified opinion on those financial statements. In our opinion, because of the effect of the material weakness described above on the achievement of the objectives of the control criteria, Nordion Inc. has not maintained effective internal control over financial reporting as of October 31, 2011, based on the COSO criteria. /s/ Ernst & Young LLP Chartered Accountants Licensed Public Accountants Ottawa, Canada December 13, 2011 Nordion Inc. Fiscal 2011 Annual Report 1 CONSOLIDATED FINANCIAL STATEMENTS Independent Auditors’ Report of Registered Public Accounting Firm To the Shareholders of Nordion Inc. We have audited the accompanying consolidated financial statements of Nordion Inc., which comprise the consolidated statements of financial position as at October 31, 2011 and 2010, and the consolidated statements of operations, shareholders' equity, comprehensive income (loss) and cash flows for each of the years in the three-year period ended October 31, 2011, and a summary of significant accounting policies and other explanatory information. Management's responsibility for the consolidated financial statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with United States generally accepted accounting principles, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditors’ judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditors consider internal control relevant to the entity's preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of Nordion Inc. as at October 31, 2011 and 2010, and the results of its operations and its cash flows for each of the years in the three-year period ended October 31, 2011 in accordance with United States generally accepted accounting principles. Other matter We have also audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), Nordion Inc.'s internal control over financial reporting as of October 31, 2011, based on the criteria established in Internal Control — Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission and our report dated December 13, 2011 expressed an opinion that Nordion Inc. has not maintained effective internal control over financial reporting as of October 31, 2011. /s/ Ernst & Young LLP Chartered Accountants Licensed Public Accountants Ottawa, Canada December 13, 2011 Nordion Inc. Fiscal 2011 Annual Report 2 CONSOLIDATED STATEMENTS OF FINANCIAL POSITION As of October 31 (thousands of U.S. dollars, except share amounts) ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable (Note 4) Notes receivable (Notes 9(b) and 9(c)) Inventories (Note 5) Income taxes recoverable (Note 20) Current portion of deferred tax assets (Note 20) Other current assets (Note 7) Assets of discontinued operations (Note 3) Total current assets Property, plant and equipment, net (Note 6) Deferred tax assets (Note 20) Long-term investments (Note 8) Other long-term assets (Note 9) Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities Accounts payable $ $ Accrued liabilities (Note 11) Income taxes payable (Note 20) Current portion of long-term debt (Note 12) Current portion of deferred revenue(Note 13) Liabilities of discontinued operations (Note 3) Total current liabilities Long-term debt (Note 12) Deferred revenue (Note 13) Other long-term liabilities (Note 14) Total liabilities Shareholders’ equity Common shares at par – Authorized shares: unlimited;Issued and outstanding shares:62,378,521 and 67,238,253, respectively; (Note 16) Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total shareholders’ equity Total liabilities and shareholders’ equity $ $ Commitments and contingencies (Note 25) The accompanying notes form an integral part of these consolidated financial statements. On behalf of the Board: /s/ William D. Anderson /s/ Robert W. Luba William D. Anderson, Robert W. Luba, Chairman, Board of Directors Chairman, Finance and Audit Committee Nordion Inc. Fiscal 2011 Annual Report 3 CONSOLIDATED STATEMENTS OF OPERATIONS Years ended October 31 (thousands of U.S. dollars, except per share amounts) Revenues $ $ $ Costs and expenses Direct cost of revenues Selling, general and administration Depreciation and amortization Restructuring charges, net (Note 18) Change in fair value of embedded derivatives (Note 17) Other expenses, net (Note 19) Total costs and expenses Operating income (loss) from continuing operations ) Interest expense ) ) ) Interest income Equity loss (Note 8) Income (loss) from continuing operations before income taxes ) Income tax expense (recovery) (Note 20) -current ) -deferred Income (loss) from continuing operations ) ) Loss from discontinued operations, net of income taxes (Note 3) Net income (loss) $ $ ) $ ) Basic and diluted income (loss) per share (Note 15) - from continuing operations $ $ ) $ ) - from discontinued operations ) ) ) Basic and diluted income (loss) per share $ $ ) $ ) The accompanying notes form an integral part of these consolidated financial statements Nordion Inc. Fiscal 2011 Annual Report 4 CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY Common Shares (thousands of U.S. dollars) Number Amount Additional Paid-in Capital Accumulated (Deficit) Retained Earnings Accumulated Other Comprehensive Income Total Balance as of October 31, 2008 $ Net loss - - - ) - ) Other comprehensive income - Stock-based compensation - Other - ) ) - Balance as of October 31, 2009 Net loss - - - ) - ) Other comprehensive income - Repurchase and cancellation of Common shares ) ) - ) ) ) Stock options exercised 42 - - - Stock-based compensation - Other - 28 ) 86 - 35 Balance as of October 31, 2010 ) Net income - Other comprehensive income - Repurchase and cancellation of Common shares ) ) - ) ) ) Dividends declared - - - ) - ) Stock-based compensation - Other - (8 ) - 11 - 3 Balance as of October 31, 2011 $ $ $ ) $ $ The accompanying notes form an integral part of these consolidated financial statements. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) Years ended October 31 (thousands of U.S. dollars) Net income (loss) $ $ ) $ ) Foreign currency translation Reclassification of realized foreign currency translation gain on divestitures ) ) ) Unrealized gain on net investment hedge, net of tax of $nil (2010 ― $nil; 2009 ― $(3,688)) - Realized gain on net investment hedge due to divestitures, net of tax of $nil (2010 ― $16,271; 2009 ― $nil) - ) - Unrealized gain on available-for-sale assets, net of tax of $(82) (2010 ― $(123); 2009 ― $nil) 1 - Reclassification of realized gain on available-for-sale assets, net of tax of $180 (2010 ― $nil; 2009 ― $nil) ) - - Reclassification of realized loss on derivatives designated as cash flow hedges, net of tax of $nil (2010 ― $nil; 2009 ― $(2,318)) - - Unrealized gain on derivatives designated as cash flow hedges, net of tax of $(14) (2010 ― $nil; 2009 ― $(586)) 41 - Pension liability adjustments, net of tax of $1,544 (2010 ― $2,532; 2009 ― $5,580) Other - 34 ) Other comprehensive income Comprehensive income (loss) $ $ ) $ ) The accompanying notes form an integral part of these consolidated financial statements. Nordion Inc. Fiscal 2011 Annual Report 5 CONSOLIDATED STATEMENTS OF CASH FLOWS Years ended October 31 (thousands of U.S. dollars) Operating activities Net income (loss) $ $ ) $ ) Loss from discontinued operations, net of income taxes ) ) ) Income (loss) from continuing operations ) ) Adjustments to reconcile net loss to cash provided by (used in) operating activities relating to continuing operations (Note 21): Items not affecting current cash flows Changes in operating assets and liabilities ) ) Cash provided by (used in) operating activities of continuing operations ) Cash (used in) provided by operating activities of discontinued operations ) ) Cash provided by (used in) operating activities ) Investing activities Purchase of property, plant and equipment ) ) ) Proceeds on sale of long-term investments - Decrease (increase) in restricted cash ) ) Cash provided by (used in) investing activities of continuing operations ) ) Cash (used in) provided by investing activities of discontinued operations ) Cash provided by (used in) investing activities ) Financing activities Repayment of long-term debt - ) ) Issuance of shares - - Payment of cash dividends ) - - Repurchase and cancellation of Common shares ) ) - Cash used in financing activities of continuing operations ) ) ) Cash used in financing activities of discontinued operations ) ) ) Cash used in financing activities ) ) ) Effect of foreign exchange rate changes on cash and cash equivalents Net (decrease) increase in cash and cash equivalents during the year ) ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ $ $ Cash interest paid $ $ $ Cash taxes (refunded) paid $ ) $ $ ) The accompanying notes form an integral part of these consolidated financial statements. Nordion Inc. Fiscal 2011 Annual Report 6 Notes to Consolidated Financial Statements [All amounts in thousands of U.S. dollars, except where noted] 1. Nature of Operations Nordion Inc. (Nordion or the Company) is a global health science company that provides market-leading products and services used for the prevention, diagnosis and treatment of disease. The Company’s operations are organized into three business segments: Targeted Therapies, Sterilization Technologies and Medical Isotopes as well as certain corporate functions and activities reported as Corporate and Other. 2. Summary of Significant Accounting Policies Basis of presentation The consolidated financial statements have been prepared in United States (U.S.) dollars, the Company’s reporting currency, and in accordance with U.S. generally accepted accounting principles (GAAP) applied on a consistent basis. Principles of consolidation The consolidated financial statements of the Company reflect the assets and liabilities and results of operations of all subsidiaries and entities of which the Company is the primary beneficiary. All significant intercompany accounts and transactions have been eliminated. The results of operations disposed of are included in the consolidated financial statements up to the date of disposal. The equity method of accounting is used for investments in entities for which the Company does not have the ability to exercise control, but has significant influence. Use of estimates The preparation of the consolidated financial statements requires management to make estimates and assumptions. These estimates and assumptions affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenue and expenses during the reporting period. The Company’s estimates are based on the facts and circumstances available at the time estimates are made, historical experience, risk of loss, general economic conditions and trends, and the Company’s assessments of the probable future outcomes of these matters. Actual results could differ from those estimates. Estimates and assumptions are reviewed periodically, and the effects of changes, if any, are reflected in the consolidated statements of operations in the period in which they are determined. Cash and cash equivalents Cash and cash equivalents include cash on hand, balances with banks, demand deposits, and investments with maturities of three months or less at the time the investment is made. The fair value of cash and cash equivalents approximates the carrying amounts shown in the consolidated statements of financial position. Restricted cash Restricted cash, which is included in other long-term assets, includes cash held for specific purposes which is not readily available to be used in the Company’s operations related to insurance liabilities.Historically, restricted cash has also included escrow amounts related to divestitures and collateral for letters of credit issued by the Company. Allowance for doubtful accounts The Company maintains an allowance for doubtful accounts based on a variety of factors, including the length of time the receivables are past due, macroeconomic conditions, significant one-time events, historical experience and the financial condition of customers. The Company records a specific reserve for individual accounts when it becomes aware of a customer’s inability to meet its financial obligations, such as in the case of bankruptcy filings or deterioration in the customer’s operating results or financial position. If circumstances related to a customer change, the Company would further adjust estimates of the recoverability of receivables. Inventories Inventories of raw materials and supplies are recorded at the lower of cost or market value, determined on a first-in, first-out (FIFO) basis.Finished goods and work-in-process include the cost of material, labor and manufacturing overhead and are recorded on a FIFO basis at the lower of cost or market. The Company reduces the carrying value of inventories for those items that are potentially excess, obsolete or slow-moving based on changes in customer demand, technology developments or other economic factors. Property, plant and equipment Property, plant and equipment, including assets under capital leases, are carried in the accounts at cost less accumulated depreciation.Gains and losses arising on the disposal of individual assets are recognized in income in the period of disposal. Nordion Inc. Fiscal 2011 Annual Report 7 Notes to Consolidated Financial Statements [All amounts in thousands of U.S. dollars, except where noted] The costs associated with modifications to facilities owned by others to permit isotope production are deferred and recorded as facility modifications and amortized over the expected contractual production. Costs, including financing charges and certain design, construction and installation costs, related to assets that are under construction and are in the process of being readied for their intended use are recorded as construction in-progress and are not subject to depreciation. Depreciation, which is recorded from the date on which each asset is placed into service, is generally provided for on a straight-line basis over the estimated useful lives of the property, plant and equipmentas follows: Buildings 25 ― 40 years Equipment 3 ― 20 years Furniture and fixtures 3 ― 10 years Computer systems 3 ―7 years Leaseholds improvements Term of the lease plus renewal periods, when renewal is reasonably assured Asset retirement obligations The Company records asset retirement obligation costs associated with the retirement of tangible long-lived assets. The Company reviews legal obligations associated with the retirement of these long-lived assets. If it is determined that a legal obligation exists and it is probable that this liability will ultimately be realized, the fair value of the liability for an asset retirement obligation is recognized in the period in which it is incurred if a reasonable estimate of fair value can be made. The fair value of the liability is added to the carrying amount of the associated asset and this additional carrying amount is depreciated over the expected life of the asset. The present value of the asset retirement obligation is accreted with the passage of time to its expected settlement fair value. Goodwill Goodwill is not amortized but is tested for impairment, at least annually. The Company tests goodwill during the fourth quarter of each year for impairment, or more frequently if certain indicators are present or changes in circumstances suggest that impairment may exist. The Company first assesses qualitative factors to determine whether it is necessary to perform the two step quantitative goodwill impairment test. If it is determined that it is more likely than not that the fair value of a reporting unit is less than its carrying value, the Company utilizes the two-step quantitative approach.The first step requires a comparison of the carrying value of the reporting units to the fair value of these units. The Company estimates the fair value of its reporting units through internal analyses and valuation, utilizing an income approach based on the present value of future cash flows. If the carrying value of a reporting unit exceeds its fair value, the Company will perform the second step of the goodwill impairment test to measure the amount of impairment loss, if any. The second step of the goodwill impairment test compares the implied fair value of a reporting unit’s goodwill with its carrying value. The implied fair value of goodwill is determined in the same manner that the amount of goodwill recognized in a business combination is determined. The Company allocates the fair value of a reporting unit to all of the assets and liabilities of that unit, including intangible assets, as if the reporting unit had been acquired in a business combination. Any excess of the value of a reporting unit over the amounts assigned to its assets and liabilities is the implied fair value of goodwill. Impairment of long-lived assets The Company evaluates the carrying value of long-lived assets, including property, plant and equipment, for potential impairment when events and circumstances warrant a review. Factors that the Company considers important that could trigger an impairment review include, but are not limited to, significant underperformance relative to historical or projected future operating results, significant changes in the manner of use of the acquired assets or the strategy for the Company’s overall business, significant negative industry or economic trends, a significant adverse legal or regulatory development, a significant decline in the Company’s stock price for a sustained period, and the Company’s market capitalization relative to its net book value. In assessing long-lived assets for impairment, assets are grouped with other assets and liabilities at the lowest level for which identifiable cash flows are largely independent of the cash flows of other assets and liabilities. The carrying value of a long-lived asset is considered impaired when the anticipated net recoverable amount of the asset is less than its carrying value.In that event, a loss is recognized in an amount equal to the difference between the carrying value and fair value less costs of disposal by a charge to income.The anticipated net recoverable amount for a long-lived asset is an amount equal to the anticipated undiscounted cash flows net of directly attributable general and administration costs, carrying costs, and income taxes, plus the expected residual value, if any. When required, the fair values of long-lived assets are estimated using accepted valuation methodologies, such as discounted future net cash flows, earnings multiples, or prices for similar assets, whichever is most appropriate under the circumstances. Nordion Inc. Fiscal 2011 Annual Report 8 Notes to Consolidated Financial Statements [All amounts in thousands of U.S. dollars, except where noted] Long-term investments The Company accounts for long-term investments where it has the ability to exercise significant influence using the equity method of accounting. In situations where the Company does not exercise significant influence over a long-term investee that is not publicly listed, the investments are recorded at cost. Investments in public companies are carried at fair value. The Company periodically reviews these investments for impairment. In the event the carrying value of an investment exceeds its fair value and the decline in fair value is determined to be other than temporary, the Company writes down the value of the investment to its fair value. Leases Leases entered into by the Company in which substantially all of the benefits and risks of ownership are transferred to the Company are recorded as obligations under capital leases, and under the corresponding category of property, plant and equipment. Obligations under capital leases reflect the present value of future lease payments, discounted at an appropriate interest rate, and are reduced by rental payments net of imputed interest. Property, plant, and equipment under capital leases are depreciated, to the extent that these assets are in continuing operations, based on the useful life of the asset.All other leases in continuing operations are classified as operating leases and leasing costs, including any rent holidays, leasehold incentives, and rent concessions, are amortized on a straight-line basis over the lease term. Revenue recognition Revenues are recorded when title to goods passes or services are provided to customers, the price is fixed or determinable, and collection is reasonably assured. For the majority of product revenues, title passes to the buyer at the time of shipment and revenue is recorded at that time. The Company recognizes revenue and related costs for arrangements with multiple deliverables as each element is delivered or completed based upon fair value as determined by vendor-specific objective evidence of selling price or third-party evidence of selling price. If neither vendor-specific objective evidence nor third-party evidence of a selling price is available for any undelivered element, revenue for all elements is calculated based on an estimated selling price method. When a portion of the customer’s payment is not due until acceptance, the Company defers that portion of the revenue until acceptance has been obtained. Revenue for training is deferred until the service is completed.Revenue for extended service contracts is recognized ratably over the contract period. Provisions for discounts, warranties, rebates to customers, returns and other adjustments are provided for in the period the related sales are recorded. Warranty costs A provision for warranties is recognized when the underlying products or services are recorded as revenues. The provision is based on estimated future costs using historical labor and material costs to estimate costs that will be incurred in the warranty period. Stock-based compensation The fair value of stock options is recognized as compensation expense on a straight-line basis over the applicable stock option vesting period. The expense is included in selling, general, and administration expenses in the consolidated statements of operations and as additional paid-in capital grouped within shareholders’ equity on the consolidated statements of financial position. The consideration received on the exercise of stock options is credited to share capital at the time of exercise along with the associated amount of additional paid-in capital. Certain incentive compensation plans of the Company base the determination of compensation to be paid in the future on the price of the Company’s publicly traded shares at the time of payment or time of the grant date. Expenses related to these plans are recorded as a liability and charged to income over the period in which the amounts are earned, based on an estimate of the current fair value of amounts that will be paid in the future. Pension, post-retirement and other post-employment benefit plans The Company offers a number of benefit plans that provide pension and other post-retirement benefits. The current service cost of benefit plans is charged to income. Cost is computed on an actuarial basis using the projected benefits method and based on management’s best estimates of investment yields, salary escalation, and other factors. The Company recognizes the funded status of its defined benefit plans on its consolidated statements of financial position; recognizes gains, losses, and prior service costs or credits that arise during the period that are not recognized as components of net periodic benefit (income) cost as a component of accumulated other comprehensive income, net of tax; measures its defined benefit plan assets and obligations as of the date of the Company’s fiscal year-end consolidated statements of financial position; and discloses additional information in the notes to the consolidated financial statements about certain effects on net periodic benefit (income) cost for the next fiscal year that arise from delayed recognition of the gains or losses, prior service costs or credits, and transition assets or obligations. Nordion Inc. Fiscal 2011 Annual Report 9 Notes to Consolidated Financial Statements [All amounts in thousands of U.S. dollars, except where noted] The expected costs of post-employment benefits, other than pensions, for active employees are accrued in the years in which employees provide service to the Company. Adjustments resulting from plan amendments, experience gains and losses, or changes in assumptions are amortized over the remaining average service term of active employees. Other post-employment benefits are recognized when the event triggering the obligation occurs. Research and development The Company conducts various research and development programs and incurs costs related to these activities, including employee compensation, materials, professional services, facilities costs, and equipment depreciation. Research and development programs costs, including those internally processed, are expensed in the periods in which they are incurred. Clinical trial expenses Other current assets and Other long-term assets include any clinical trial prepayments made to the clinical research organization (CRO).Research and development expenses include clinical trial expenses associated with the CRO. The invoicing from the CRO for services rendered can lag several months. We accrue the cost of services rendered in connection with CRO activities based on our estimate of site management, monitoring costs, and project management costs and record them in accrued liabilities.We maintain regular communication with the CRO to gauge the reasonableness of our estimates. Differences between actual clinical trial expenses and estimated clinical trial expenses recorded have not been material and are adjusted for in the period in which they become known. Income taxes Deferred tax assets and liabilities are recognized for future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax basis. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be realized or settled. The Company provides a valuation allowance against its deferred tax assets when it believes that it is more likely than not that the asset will not be realized. The Company determines whether it is more likely than not that a tax position will be sustained upon examination. The tax benefit of any tax position that meets the more-likely-than-not recognition threshold is calculated as the largest amount that is more than 50% likely of being realized upon resolution of the contingency. To the extent, a full benefit is not expected to be realized on the uncertain tax position, an income tax liability is established. Interest and penalties on income tax obligations are included in income tax expense. The calculation of the Company’s tax liabilities involves dealing with uncertainties in the application of complex tax regulations in a multitude of jurisdictions that the Company has operated in globally. Due to the complexity of some of these uncertainties, the ultimate resolution may result in a payment that is materially different from current estimates of the income tax liabilities. If the Company’s estimate of income tax liabilities proves to be less than the ultimate assessment, an additional charge to income tax expense would result. If payment of these amounts ultimately proves to be less than the recorded amounts, the reversal of the income tax liabilities may result in income tax benefits being recognized in the period when it is determined that the estimated income tax liability is no longer required. All of these potential income tax liabilities are included in income taxes payable or netted against income taxes recoverable on the consolidated statements of financial position. Investment tax credits related to the acquisition of assets are deferred and amortized to income on the same basis as the related assets, while those related to current expenses are included in the determination of income for the year. Earningsper share Basic earningsper share is calculated by dividing net incomeby the weighted average number of Common shares outstanding during the year. Diluted earnings per share is calculated using the treasury stock method, by dividing net income available to common shareholders by the sum of the weighted average number of Common shares outstanding and all additional Common shares that would have been outstanding shares arising from the exercise of potentially dilutive stock options during the year. Foreign currency translation Although the Company reports its financial results in U.S. dollars, the functional currency of the Company’s Canadian operations is Canadian dollars. The functional currencies of the Company’s foreign subsidiaries are their local currencies. Monetary assets and liabilities denominated in foreign currencies are translated into the functional currencies of operations at prevailing year-end exchange rates. Non-monetary assets and liabilities are translated into functional currencies at historical rates. Assets and liabilities of foreign operations with a functional currency other than U.S. dollars are translated into U.S. dollars at prevailing year-end exchange rates, while revenue and expenses of these foreign operations are translated into U.S. dollars at average monthly exchange rates. The Company’s net investments in foreign subsidiaries are translated into U.S. dollars at historical exchange rates. Nordion Inc. Fiscal 2011 Annual Report 10 Notes to Consolidated Financial Statements [All amounts in thousands of U.S. dollars, except where noted] Exchange gains and losses on foreign currency transactions are recorded in other expenses, net. Upon the sale or upon complete or substantially complete liquidation of an investment in a foreign (non-Canadian functional currency) entity, the amount attributable to that entity and accumulated in the translation adjustment component of the equity is removed from the separate component of equity and reported as part of the gain or loss on sale or liquidation of the investment in the period during which the sale or liquidation occurs. Exchange gains or losses arising on translation of the Company’s net equity investments in these foreign subsidiaries and those arising on translation of foreign currency long-term liabilities designated as hedges of these investments are recorded in other comprehensive income (OCI). Upon reduction of the Company’s investment in the foreign (non-Canadian) subsidiary, due to a sale or complete or substantially complete liquidation, the amount from the reporting currency translation as well as the offsetting amount from the translation of foreign currency long-term liabilities included in accumulated other comprehensive income (AOCI) is recognized in income. Derivative financial instruments In the normal course of business, the Company uses derivative financial instruments to manage foreign currency exchange rate risks. Derivative transactions are governed by a uniform set of policies and procedures covering areas such as authorization, counterparty exposure and hedging practices. Positions are monitored based on changes in foreign currency exchange rates and their impact on the market value of derivatives. Credit risk on derivatives arises from the potential for counterparties to default on their contractual obligations to the Company. The Company limits its credit risk by dealing with counterparties that are considered to be of high credit quality. The Company does not enter into derivative transactions for trading or speculative purposes. The Company records derivatives at fair value either as other current assets or accrued liabilities on the consolidated statements of financial position. The Company determines the fair value of the derivative financial instrumentsusing relevant market inputs when no quoted market prices exist for the instruments.Thefair value ofthederivative financial instruments isdetermined bycomparing the rates when the derivatives are acquired to the market rates at period-end. The key inputs include interest rate yield curves, foreign exchange spot and forward rates. The Company classifies cash flows from its derivative programs as cash flows from operating activities in the consolidated statements of cash flows. The accounting for changes in the fair value of a derivative depends on the intended use of the derivative and the resulting designation. In order for a derivative to qualify for hedge accounting, the derivative must be formally designated as a fair value, cash flow or net investment hedge by documenting the relationship between the derivative and the hedged item. The documentation includes a description of the hedging instrument, the hedged item, the risk being hedged, the Company’s risk management objective and strategy for undertaking the hedge, the method for assessing the effectiveness of the hedge and the method for measuring hedge ineffectiveness. Additionally, the hedge relationship must be expected to be highly effective at offsetting changes in either the fair value or cash flows of the hedged item at both inception of the hedge and on an ongoing basis. The Company assesses the ongoing effectiveness of its hedges on a quarterly basis. Cash flow hedges The Company’s hedging activities include a hedging program to hedge the economic exposure from anticipated U.S. dollar denominated sales. The Company hedges a portion of these forecasted foreign denominated sales with forward exchange contracts. These transactions are designated as cash flow hedges and are accounted for under the hedge accounting. The Company hedges anticipated U.S. dollar denominated sales that are expected to occur over its planning cycle, typically no more than 12 months into the future.The effective portion of the hedge gain or loss is initially reported as a component of accumulated other comprehensive income and subsequently reclassified into revenues when the hedged exposure affects earnings. Any ineffective portion of related gains or losses is recorded in the consolidated statements of operations immediately. Other derivatives Derivatives not designated as hedges are recorded at fair value on the consolidated statements of financial position, with any changes in the mark to market being recorded in the consolidated statements of operations. Interest rate swap contracts may be used as part of the Company’s program to manage the fixed and floating interest rate mix of the Company’s total debt portfolio and the overall cost of borrowing. The Company uses short-term foreign currency forward exchange contracts to hedge the revaluations of the foreign currency balances. The Company has also identified embedded derivatives in certain supply contracts. Comprehensive income The Company defines comprehensive income as net income plus the sum of the changes in unrealized gains (losses) on derivatives designated as cash flow hedges, unrealized gains (losses) on translation of debt designated as a hedge of the net investment in self-sustaining foreign subsidiaries, unrealized gains (losses) on pension liability adjustments, foreign currency translation gains (losses) on self-sustaining foreign subsidiaries and an unrealized gain (loss) on translation resulting from the application of U.S. dollar reporting and is presented in the consolidated statements of shareholders’ equity and comprehensive income (loss), net of income taxes. Recent accounting pronouncements On April 16, 2010, the FASB issued ASU No. 2010-13, “Stock Compensation (Topic 718), Effect of Denominating the Exercise Price of a Share-Based Payment Award in the Currency of the Market in Which the Underlying Equity Security Trades” (ASU 2010-13), which clarifies that a share-based payment award with an exercise price denominated in the currency of a market in which a substantial portion of the entity’s equity Nordion Inc. Fiscal 2011 Annual Report 11 Notes to Consolidated Financial Statements [All amounts in thousands of U.S. dollars, except where noted] securities trades must not be considered to contain a market, performance or service condition. An entity should not classify such an award as a liability if it otherwise qualifies for classification in equity. ASU 2010-13 is effective for fiscal years beginning on or after December 15, 2010 and for interim periods within those fiscal years and is to be applied prospectively. The Company adopted ASU 2010-13 on November 1, 2011 and it is not expected to have a significant impact on the Company’s consolidated financial statements. In January2010, the FASB issued ASU No. 2010-06, “Fair Value Measurements and Disclosures (Topic820), Improving Disclosures about Fair Value Measurements” (ASU 2010-06), which provides amendments that clarify existing disclosures and requires new disclosures related to fair value measurements. In particular, ASU 2010-06 requires more disaggregated information on each class of assets and liabilities and further disclosures on transfers between levels 1 and 2 and activity in level 3 fair value measurements. ASU 2010-06 is effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about activity in level 3 fair value measurements, which are effective for fiscal years beginning after December 15, 2010 and for interim periods within those fiscal years. The Company adopted ASU 2010-06 for level 3 fair value measurements on November 1, 2011.In May 2011, the FASB also issued ASU 2011-04, “Fair Value Measurement and Disclosures (Topic 820), Amendments to Achieve Common Fair Value Measurements and Disclosure Requirements in U.S. GAAP and IFRS,” which amends Topic 820, “Fair Value Measurements and Disclosures,” to converge the fair value measurement guidance in U.S. generally accepted accounting principles and International Financial Reporting Standards. ASU 2011-04 clarifies the application of existing fair value measurement requirements, changes certain principles in Topic 820 and requires additional fair value disclosures. ASU 2011-04 is effective for annual periods beginning after December 15, 2011, and the Company plans to adopt ASU 2011-04 on November 1, 2012.ASU 2010-06 and ASU 2011-04 are not expected to have a significant impact on the Company’s consolidated financial statements. In December 2010, the FASB issued ASU No. 2010-28, “When to Perform Step 2 of the Goodwill Impairment Test for Reporting Units with Zero or Negative Carrying Amounts (a consensus of the FASB Emerging Issues Task Force)” (ASU 2010-28). ASU 2010-28 addresses how companies should test for goodwill impairment when the book value of a reporting entity is zero or negative.For reporting units with zero or negative carrying amounts, an entity is required to perform Step 2 of the goodwill impairment test if it is more likely than not that a goodwill impairment exists.ASU 2010-28 is effective for fiscal years beginning after December 15, 2010 and for interim periods within those fiscal years. The Company adopted ASU 2010-28 on November 1, 2011 and it is not expected to have a significant impact on the Company's consolidated financial statements. In September 2011, the FASB issued ASU No. 2011-08, “Testing Goodwill for Impairment” (ASU 2011-08). ASU 2011-08 provides an entity the option to first assess qualitative factors whether it is necessary to perform the two-step quantitative goodwill impairment test. An entity would not be required to calculate the fair value of a reporting unit unless the entity determines, based on a qualitative assessment, that it is more likely than not that its fair value is less than its carrying amount. The ASU includes a number of factors to consider in conducting the qualitative assessment.ASU 2011-08 is effective for fiscal years beginning after December 15, 2011, with early adoption permitted.The Company adopted ASU 2011-08 effective on October 1, 2011, which had no significant impact on the Company’s consolidated financial statements. International Financial Reporting Standards (IFRS) The Company has been monitoring the deliberations and progress being made by accounting standard setting bodies and securities regulators both in the U.S. and Canada with respect to the convergence to IFRS. The Company currently expects to adopt IFRS as its primary reporting standard when the SEC requires domestic registrants in the U.S. to adopt IFRS. 3. Divestitures and Discontinued Operations Sale of MDS Nordion S.A. On March 31, 2011, the Company completed the sale of MDS Nordion S.A. in Belgium to Best Medical Belgium Inc. (Best Medical) fornominal proceeds. Pursuant to its share purchase agreement (SPA) signed in February 2011, Nordion left cash of $18.5 million (€ 13 million) as capital in the business. Best Medical acquired all of Nordion’s Belgian operations and the employees in Belgium, including related benefit and pension plans, with the exception of the TheraSphere® business. Best Medical also acquired the Belgian facilities, including current and future decommissioning and waste disposal requirements. The Company recorded a total loss of $15.7 million on the sale of MDS Nordion S.A. in the second quarter of fiscal 2011 including net working capital and inventory adjustments of $2.8 million and recognition of a non-cash unrealized foreign currency translation gain of $4.6 million as the sale represented a substantial liquidation of the Company’s Belgian operations. The loss on the sale primarily relates to future losses and cash flow demands of MDS Nordion S.A., that were not accruable under GAAP, and their recognition is only triggered as a result of the sale. In May 2011, the Company finalized the loss on sale without any significant closing adjustments to the amount recorded in the second quarter of fiscal 2011. Nordion Inc. Fiscal 2011 Annual Report 12 Notes to Consolidated Financial Statements [All amounts in thousands of U.S. dollars, except where noted] The following table details the loss on sale of MDS Nordion S.A.: Proceeds $ nominal Capital infusion in cash ) Working capital and inventory adjustments ) Net negative proceeds ) Net liabilities disposed of Release of unrealized translation gain in accumulated other comprehensive income Release of unrealized actuarial loss of defined benefit pension in accumulated other comprehensive income ) Transaction costs and other accruals ) Loss on sale of MDS Nordion S.A. $ ) The following table details the net assets (liabilities) of MDS Nordion S.A. disposed of: Accounts receivable $ Inventories Property, plant and equipment, net Other assets Accounts payable and accrued liabilities ) Other liabilities ) Net liabilities $ ) Discontinued operations The following table details the assets and liabilities of discontinued operations: As of October 31 2011(a) 2010(b) Accounts receivable $ $ Inventories - Property, plant and equipment, net - Other assets 67 Assets of discontinued operations $ $ Accounts payable and accrued liabilities $ $ Long-term debt - Deferred tax liabilities 5 Other liabilities Liabilities of discontinued operations $ $ (a) Represents the assets and liabilities remaining after the sales of MDS Nordion S.A. and MDS Pharma Services Early Stage (Early Stage). (b) Represents the assets and liabilities of MDS Nordion S.A. and remaining assets and liabilities after the sale of Early Stage. The following table details the operating results of the Company’s MDS Nordion S.A. discontinued operations: Years ended October 31 MDS Nordion S.A. Revenues $ $ $ Costs and other expenses Impairment of long-lived assets - - Operating loss ) ) ) Loss on the sale ofdiscontinued operations ) - - Other, net ) ) ) Income tax recovery Loss from discontinued operations, net of income taxes $ ) $ )
